Citation Nr: 0500337	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left lower extremity 
radiculopathy with left foot drop, on a direct basis and as 
secondary to service-connected chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, as discussed below.

In December 1999, the RO denied service connection for left 
lower extremity radiculopathy with left foot drop on both a 
direct basis and as secondary to service-connected chronic 
lumbosacral strain, on the grounds that the claim was not 
well grounded.  

Under section 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), VA, upon request of the claimant or upon the 
motion of the Secretary of Veterans Affairs, must 
readjudicate certain finally decided claims as if the denial 
or dismissal had not been made.  Section 7(b) of the VCAA is 
only applicable to claims that became final during the period 
beginning on July 14, 1999 and ending on the date of the 
enactment of the VCAA, and were denied on the basis that they 
were not well grounded.  VAOPGCPREC 3- 2001 (2001).

In August 2001, the RO notified the veteran that it was going 
to readjudicate his claim denied in December 1999 in 
accordance with the VCAA.  Accordingly, in November 2001 the 
RO readjudicated the claim, denying it on the merits.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated November 19, 2001.  A statement from 
the veteran received at the RO in August 2002 is accepted as 
a timely notice of disagreement.  A statement of the case was 
issued in August 2003, and the veteran submitted a timely 
substantive appeal in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  For example, review of the record indicates that the 
veteran sustained an injury during his job as a bus driver in 
1983 and received Worker's Compensation benefits.  
Additionally, he recently applied for Social Security 
Administration (SSA) benefits.  In September 2004, his 
representative further stated that the veteran had received 
recent treatment from VA.  The RO should make arrangements to 
obtain these records on remand.  

Given the uncertainty of the etiology of the veteran's 
disability, on remand he should also be afforded an 
appropriate VA examination to resolve this matter.  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following:

1.  Make arrangements to obtain the veteran's 
updated VA treatment records, dated since 
February 2004.  

2.  Make arrangements to obtain a copy of any 
SSA decision denying or granting disability 
benefits to the veteran.  Obtain all the 
records from the SSA that were used in 
considering the veteran's claim for 
disability benefits.

3.  Make arrangements to obtain the 
administrative and medical records relating 
to the veteran's Worker's Compensation claim 
in approximately 1983, and associate them 
with the claims file.  

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, afford the 
veteran a comprehensive VA examination by an 
appropriate specialist.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the date of onset and etiology 
of any current disability manifested by left 
lower extremity radiculopathy with left foot 
drop.  

Specifically, is it at least as likely as not 
that any current disability manifested by 
left lower extremity radiculopathy with left 
foot drop had its onset during active service 
or is related to any in-service disease or 
injury?  

The examiner should also state whether it at 
least as likely as not that any current 
disability manifested by left lower extremity 
radiculopathy with left foot drop was (a) 
caused by or (b) aggravated by the veteran's 
service-connected chronic lumbosacral strain.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


